THE       ATTORNEY    GENERAL
                      OF TEXAS
                   AUSTIN.   TEKAS     78711


                     February 18, 1977




The Honorable Ted Butler                Opinion No. H-942
Criminal District Attorney
Bexar County Courthouse                 Re: Application of County
San Antonio, Texas 78205                Civil Service Act to
                                        secretaries and clerks in
                                        the juvenile probation
                                        office.
Dear Mr. Butler:

     You have requested our opinion concerning whether the
secretaries and clerks in the Juvenile Probation Office of
Bexar County are subject to the County Civil Service Act.
V.T.C.S. art. 2372h-6.

     In Attorney General Opinion H-619 (1975),,we found that
adult probation officers were not subject to the County
Civil Service Act, since we believed the control exercised
by district judges over adult probation was inconsistent
with the authority of the Civil Service Commission concerning
employees subject to the Act. In Attorney General Opinion
H-672 (19751, we decided that juvenile probation officers
were likewise not subject to the County Civil Service Act,
since article 5142c-2 required such officers to be appointed
subject to the approval of the Juvenile Board. Article
5142c-2 also applies to secretaries and clerks within the
Juvenile Probation Office and in essence provides for the
complete management of such office by the judges on the
Juvenile Board. See V.T.C.S. art. 5139. This control over
the Juvenile Probzon   Office is inconsistent with the
powers of a County Civil Service Commission. Attorney
General Opinions H-672 (19751; H-619 (1975). Accordingly,
in our opinion, secretaries and clerks employed by the Bexar
County Juvenile Probation Office are not subject to the
County Civil Service Act.




                             p. 3939
The Honorable Ted Butler - page 2        (H-942)



                     SUMMARY

         Secretaries and clerks employed by the
         Bexar County Juvenile Probation Office
         are not subject to the County Civil Service
         Act.

                                yery truly yours,

                           ,,,{# #zfy&j~
                         ,/iA~~~r~;,"G~neral        of Texas




~~!jc~ays’a
Opinion Commit&e

jwb




                               P. 3940